Title: To John Adams from Rev. James Wilson, 12 January 1798
From: Wilson, Rev. James
To: Adams, John



Sir,
Alexandria Jany. 12th 1798

The only apology I can offer for troubling you is, that, I know, your highest gratification is to promote the welfare of the United States, over which you preside with so much wisdom and dignity.
The annexed piece was written out for publication; but, as I am of opinion every good citizen ought to beware of unnecessarily agitating the public mind in such a government as ours, I anxiously wished for your judgement of the plan, and of the propriety of publishing it.
If its principle be unsound, or Congress do not adopt it, I am afraid its publication would be attended with some danger; because the few acquaintances to whom I have communicated it, not only declare their warm approbation but their determination to give it their most strenuous support.
I leave you at full liberty, if you judge it proper, to submit it to Congress: and I hope you will have the goodness to excuse my putting on the title “Copy right secured,” and expecting it will be returned if judged improper.
Since ill health obliged me to give up my pastoral charge of the Presbyterian Church of Charleston, So. Carolina, I have had some difficulty to support my family; and, if my piece be published, I think myself entitled to the profits, if any, of its publication.
With every sentiment of esteem and veneration, and the most fervent prayers for the success of your most excellent administration
/ I have the honour to be, Sir, / your most obt. and devoted hble. Servt.

James Wilson